Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 09/02/2021 is acknowledged. Claims 4 and 6 have been canceled, claims 14 and 15 have been withdrawn, and new claim 19 has been added. Claims 1-3, 5-13, and 17-19 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 09/02/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained

Claims 1-3, 5-13, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adachi (JP 2014-144399 A, in IDS filed by applicant dated 11/22/2019) in view of Roe et al. (US 6,395,955 B1).
Adachi teaches an excrement processing agent in powder form, to be contained in a plastic bag, comprising at least one alkaline solid material of NaHCO3 (the claimed item 3) and slaked lime (the claimed item 5), 5-30% by weight of a carboxyvinyl polymer (the claimed item 1 according to the instant specification) for its high viscosity after being mixed with water, 18-20% by weight of a water-absorbing polymer (the claimed item 2) including cross-linked sodium polyacrylate with a particle size of 50-1000 μm, and zinc oxide (the claimed item 4) and exemplified 40.5% by weight of NaHCO3 (entire reference, especially abstract, paragraph 16, 25, 35, 52, 55-58, 65, 68, and 71). No water is required.
Although Adachi is silent about crosslinked sodium polyacrylate, the same water-absorbing gelling agent according to the instant specification, starting gelling within a minute in claim 6, as a result of the water-absorbing gelling agent being the same crosslinked sodium polyacrylate as disclosed, the water-absorbing gelling agent would necessarily have the claimed gelling property, whether expressly recognized by Adachi or not. 
3 (claim 11), ZnO (claim 12), and the particle size of the water-absorbing polymer in claim 19.
The 1st and 2nd deficiencies are cured by Roe et al. who teach a disposable absorbent article, for modifying fecal material or other bodily exudates deposited in the article, comprising 
feces modifying agents in form of powder, contained in water-soluble packet (pouch), comprising 
polyacrylate superabsorbent, thickening agents including water soluble CMC which gels when wet, polyacrylic acid, etc.; 
wherein the water-soluble packet contains the feces modifying agents to prevent migration and/or loss of the agent prior to the article being insulted by feces (the claimed sealed pouch in the instant claim 18) and dissolves upon contacting water and triggering the release of agent and thus treats the feces (construed as the claimed contributes to gelation by contact with water in instant claim 17) (entire reference, especially abstract, column 7, line 7-20, column 11, line 42-45, column 17, line 15-33, column 18, line 24-31, column 20, line 5-15, column 23, line 6-7, column 24, line 5-23, line 30, column 43, line 12-23, column 49, line 19-27, claims 1, 15, 16, 17, and 19). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Adachi and Roe et al. to replace the carboxyvinyl polymer thickener (including polyacrylic acid) taught by Adachi with CMC thickener and to specify the plastic bag containing the excrement processing agent in 
The 3rd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with or approaching the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of the water-soluble lubricant CMC is 15-10% by weight and the range of the CMC thickener taught in the prior art is 5-30% by weight and therefor, includes the claimed range. With regard to the limitation of the gelation onset of water-absorbing gelling agent being earlier than that of the water-soluble lubricant in claim 5, since Adachi teaches the same water-absorbing gelling agent as the claimed and the same polyvinyl polymer as the claimed thus the difference in the onset of gelation between water-absorbing gelling agent and polyvinyl polymer taught by Adachi would be the same as that of claimed.
3 in claim 11 is 56-70% by weight and the range of NaCO3 taught in the prior art is 40.5% by weight. Furthermore, according to the instant specification 10-95.0% by weight of NaCO3 is suitable, i.e., the criticality of the claimed 56-70% by weight of NaCO3 is not established.
 A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of ZnO is 10-20% by weight and the range of ZnO taught in the prior art is 0.5-15% by weight and therefor, overlaps with the claimed range. 
The claimed range of the particle size the water-absorbing polymer in claim 19 is 24-40 μm and the range of the particle size the water-absorbing polymer taught in the prior art is 50-1000 μm. Although the claimed 24-40 μm is outside the 50-1000 μm taught in the prior art, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as an water-absorbing material in a feces treatment composition. According to the instant specification a particle size of 1-106 μm is suitable, i.e., the criticality of the claimed 24-40 μm particle size is not established.

Response to Applicants’ arguments:
Applicants argue that Adachi teaches adding excrement processing agent in a container followed by adding excrement into the container and thus replacing the plastic 
However, this argument is not deemed persuasive. Adachi does teach adding excrement into the container with excrement processing agent in it; however, Roe et al. teach feces modifying agents (FMA) in form of powder must be available to the feces (contained in water-soluble packet) in order to perform its function either within the article  or presented by the article (column 11, line 26-45 and column 24, line 5-15) and FMA being a component of a separate article (column 22, line 55-63), i.e., containing powder in a packet before being put into an article that contacts feces. For a person of ordinary skill in the art, it is easier to handle powder contained in a packet than powder without a packet. Thus a person of ordinary skill in the art would have the excrement processing agent powder taught by Adachi in water-soluble packet taught by Roe et al. for easy handling before putting it into the container taught by Adachi (excrement being added in later) and still available to the excrement to perform its function based on Roe et al.’s teachings. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612